UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
 BRENDA CANADA,                                                         :
                                                                        :
                                              Plaintiff,                :
                                                                        :    18-CV-11635 (JMF)
                            -v-                                         :
                                                                        :   SCHEDULING ORDER
 PERKINS COIE LLP,                                                      :
                                              Defendant.                :
                                                                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As stated on the record at the pretrial conference held on March 3, 2020 pursuant to Rule

16 of the Federal Rules of Civil Procedure, it is hereby ORDERED that the deadline for all

discovery in this matter, whether by interrogatories, depositions, or production of documents, is

4 months from the date of this Order.

        It is further ORDERED that any motion for summary judgment must be filed and served

within 30 days of the close of discovery. If a motion is filed, any opposition must be filed and

served within 30 days of the motion being filed. Reply papers, if any, must be filed and served

within two weeks of the opposition is filed. If defendant files a motion for summary judgment,

it shall provide plaintiff with a “Notice For Pro Se Litigants Regarding Opposition to a Summary

Judgment Motion” pursuant to Local Civil Rule 56.2. At the time any reply is served, the

moving party shall supply the Court with one courtesy hard copy of all motion papers by mailing

or delivering them to the United States Courthouse, 40 Centre St., New York, New York.
       It is further ORDERED that no later than seven days after the close of discovery, each

party shall file a letter with the Court indicating whether the party intends to file a motion for

summary judgment in the case.

       It is further ORDERED that either party may request an extension of the dates for the

completion of discovery or for pretrial motions, and they will be extended if the party requesting

the extension demonstrates that its pursuit of the action has been diligent and that there is a good

reason for extending the deadline. If no extensions are granted, no discovery or pretrial motions

will be permitted after the dates specified herein.

       It is further ORDERED that failure to comply with any of the terms of this Order may

constitute grounds for the denial of requested relief, dismissal of the action, or such other action

as may be just in the circumstances.


       SO ORDERED:

Dated: March 3, 2020                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
